PREWITT, Judge,
dissenting.
I respectfully dissent. I believe that this ease was pending and not fully adjudicated when Stewart was decided. To decide otherwise is to nullify and ignore Rule 29.13.
The matter might have been final for appeal, but that does not mean it was final for all purposes. “It is sufficient to note that a judgment may be characterized as final in one sense or for some purpose and as not final in another sense or for another purpose. State ex rel Berbiglia v. Randall, 423 S.W.2d 765, 768-769[l-3] (Mo. banc 1968).” Moore v. Luna, 626 S.W.2d 417, 418 (Mo.App.1981).
I do not think the time for appeal determines if a case is pending. From my reading of the cases upon which the principal opinion relies, it appears that in those cases there was neither an appeal nor a Rule 29.13 motion.
Here, the case was “pending” on appellant’s motion after Stewart was decided. The trial court had jurisdiction under Rule 29.13 to rule the motion and possibly change the result. Therefore, the matter was pending and not fully adjudicated. I believe Stewart applies.